Citation Nr: 0937001	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for scleroderma.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 
1966.  

This appeal arises from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The claims folder includes a current diagnosis of 
scleroderma.  

2.  The evidence linking the development of scleroderma to 
exposure to chemicals in service is speculative.  

3.  There is no evidence of symptoms or diagnosis of 
scleroderma in service or during the initial post service 
year.  


CONCLUSION OF LAW

Scleroderma was not incurred in or aggravated by service, and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The Veteran filed his claim for service connection in January 
2005.  The RO sent the Veteran a letter in February 2005 
which explained how the Veteran could help with his claim and 
how VA could help him, and what the evidence must show to 
support his claim.  Examples of possible sources of evidence 
were listed.  He was kept apprised of the status of his claim 
through letters dated in June 2005, and May and October 2008.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim.  The Veteran was not adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase.  As the 
Board concludes below that the preponderance of the evidence 
is against the Veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The medical records identified by the Veteran have been 
obtained.  The Veteran was afforded a VA examination and a 
medical opinion has been obtained.  On his VA Form 9, the 
Veteran expressed no desire to have a hearing.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including scleroderma, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service Connection for Scleroderma

The November 1961 and March 1966 Reports of Medical 
Examination do not include any findings of an abnormality.  
Service treatment records do not include any diagnosis of 
scleroderma.  

The Veteran has asserted that granulation tissue and a nevus 
noted on a March 1965 pathology report represent symptoms of 
scleroderma.  

The Veteran's DD Form 214 indicates he served as a jet engine 
mechanic.  

The Veteran has submitted articles from the internet which 
state that chemical agents have been implicated in the 
development of scleroderma.  Those chemical agents include 
organic chemicals, benzene, toluene and xylene.  

The Veteran submitted a November 2004 letter from his private 
physician, a rheumatologist and internist, who wrote as 
follows:

I have followed [the Veteran] since 
February 1993.  He has scleroderma with 
diffuse skin involvement, esophageal 
dysmotility, and pulmonary fibrosis and 
bullous emphysema.  He was a jet mechanic 
for three and one half years in the 
military and was exposed to JP4 jet fuel 
and various other hydrocarbon distillates 
used in cleaning and lubrication.  These 
aromatic hydrocarbons carry considerable 
health risk with chronic exposure and 
have been related to the development of 
scleroderma.  

A December 2005 letter from same private physician reads as 
follows:

[The Veteran] has scleroderma with skin, 
esophageal and lung involvement.  He was 
exposed to JP4 jet fuel for three and one 
half years while working as a jet 
mechanic during his military service.  
There have been suggestions in the 
literature that these volatile 
hydrocarbons are associated with the 
development of scleroderma.  I understand 
that [the Veteran] was denied service 
connection for his scleroderma because it 
developed more than 1 year after his 
separation from the service.  Scleroderma 
can be a very insidious process and may 
take years to become clinically evident 
after the putative inciting event occurs.  
Just because his disease took several 
years to manifest itself does not remove 
the possibility that it was related to 
his jet fuel exposure.  

In June 2007, the Veteran described his duties and exposure 
to chemicals in service as follows:

When I checked into the squadron in 1962, 
I was assigned to the flight line.  As a 
plane captain, my duties were; preflight 
and launch, do all maintenance, clean, 
fuel.  When there were leaks , fuel or 
red hydraulic fluid, we removed panels 
and repaired the problem.  Most times we 
would be drenched with fuel/hydraulic 
fluid.  When fueling the plane, one 
person had to hold his hand at the vent 
in case of stoppage that would cause an 
explosion.  In launching 18/20 aircraft 
at one time jet fumes was all around, we 
did this 2 times most days.  During the 
Cuban crisis, we were told to wash down 
our plans with JP4 to keep them clean.  
It was our job to maintain the fuel pits 
on every base we went to, Japan, Okinawa, 
Taiwan, Philippines.  Our planes flew 
missions into Vietnam when we were in the 
south.  

The Veteran submitted an internet article that listed causes 
of scleroderma and included a comment as to the strength of 
the evidence.  The following causes were listed as having 
good evidence: silica, benzene, carbon tetrachloride, paint 
thinners and removers, solvents, toluene, trichloroethane, 
trichloroerthylene, vinyl chloride, and xylene.  

An internet article entitled "Scleroderma and Occupational 
Exposure" stated that there was a significant association 
found between exposure to organic solvents (aromatic 
hydrocarbons) and scleroderma.  

The Veteran's records from the Social Security Administration 
indicate his primary diagnosis was diffuse disease of the 
connective tissue system/lupus.  Those records included a 
December 1991 letter from the Veteran's private 
gastroenterologist stating that he had cared for the Veteran 
since October 1990.  He found that the Veteran had severe 
reflux esophagitis and two other health problems hypertension 
and severe erythrocytosis, which suggested a 
myeloproliferative disorder.  An April 1993 letter from the 
Veteran's rheumatologist and internist indicated he had seen 
him in February and March 1993 and that based on the physical 
findings he believed the Veteran had scleroderma.  A November 
1993 summary of a neuropsychological evaluation revealing 
that the Veteran had been treated about one year for 
scleroderma.  

The Board has reviewed the articles and letters submitted.  
While they indicate that exposure to certain chemicals may 
play a role, these statements are general statements.  The 
Court has addressed the weight to be give to medical texts.  
Medical treatises, textbooks, and articles may be too general 
in nature to provide, alone, the necessary evidence to link a 
current disability and a disease contracted during service.  
In Sacks v. West, 11 Vet. App. 314 (1998), the Court held 
that a medical article that contained a generic statement 
regarding a possible link between a service-incurred disorder 
and another present condition, did not satisfy the nexus 
element of a claim.  See Sacks v. West, 11 Vet. App. 314, 
316-17 (1998).  The medical treatise, textbook, or article 
must provide more than speculative, generic statements not 
relevant to the Veteran's claim but must discuss generic 
relationships with a degree of certainty for the facts of a 
specific case.  Wallin v. West. 11 Vet. App. 509, 514 (1998).  
In Libertine v. Brown, 9 Vet. App. 521, 523 (1996), the Court 
held the Veteran's statements, taken together with published 
medical authorities, did not provide the requisite medical 
evidence to demonstrate a causal relationship between that 
Veteran's claimed disability and his service.  

The Board also considered the statements of the 
rheumatologist.  Statements including may or may not language 
by a physician are too speculative to support a claim for 
service connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

It is however sufficient to trigger VA's duty to provide a 
medical examination and to request a medical opinion.  The 
Court has held the VA is obligated to give the veteran a 
medical examination to include a medical opinion as to 
whether his current disabilities are in any way related to 
those he may have experienced in service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In May 2008, the Board remanded the Veteran's claim to afford 
him a VA examination and to obtain a medical opinion.  In 
August 2008, a VA physician reviewed the claims folder, 
including the literature submitted by the Veteran, examined 
the Veteran and took a history from the Veteran.  His opinion 
was that the Veteran has scleroderma and severe restrictive 
lung disease, but that the relationship between jet fuel 
and/or silica dust was speculative.  

In his discussion, the examiner made the following comments:  

In preparation of this report, standard 
medical reference text material was 
reviewed on the topic of scleroderma.  
The available literature does list 
organic chemicals (as well as other 
factors) as possible causative factors in 
scleroderma but does not specify any 
threshold or level of exposure and does 
not describe any particular test that can 
be used to make a definite diagnosis.  
Indeed, like many connective tissue 
(formerly termed rheumatologic) disorders 
the diagnosis evolves over time and is a 
clinical one.  

Certainly jet fuel is an organic compound 
but it is beyond the expertise of this 
reviewer as to whether or not jet fuel 
contains, as the [V]eteran claims, 
benzene and/or toluene.  

It is also beyond the expertise of this 
reviewer as to whether or not working on 
a flight line exposes one to silica dust 
or whether levels vary from that in the 
ambient environment at large.  Moreover, 
the duration of such exposure that would 
produce untoward effects is not specified 
in reference material.  

Based on [the rheumatologist statement] 
the [V]eteran has scleroderma.  The 
[V]eteran's overall clinical picture, as 
well, supports this diagnosis.  However, 
its relationship to exposure claimed by 
the [V]eteran is not clear and not able 
to be demonstrated, at least to the 
understanding of this reviewer beyond the 
likelihood of speculative possibility.  
Regarding the skin biopsies taken in the 
military and a possible link to 
scleroderma. . . it is not clear to this 
reviewer that xanthogranuloma and fibrous 
histiocytoma represent harbingers of 
scleroderma.  The [V]eteran has severe 
lung disease that is as likely as not has 
some relationships to the scleroderma, 
however, again, whether it (sic) can be 
attributable to military service is 
speculative.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The first element, a diagnosis of current disability, in this 
case scleroderma has been demonstrated.  What has not been 
established by the evidence is either element numbers two or 
three.  

Service treatment records do not include any diagnosis of 
scleroderma or any symptoms identified as precursors of 
scleroderma.  The Board notes the Veteran's assertions that 
the biopsied material in service in March 1965, represented 
early symptoms of scleroderma.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Neither the VA physician nor any other 
medical professional has linked the current scleroderma to 
those biopsied tissues.  

There also is no evidence of symptoms or diagnosis of 
scleroderma dated within one year of the Veteran's separation 
from the service.  The earliest documentation in the record 
of symptoms or diagnosis appears in early 1990 private 
medical records.  There is no basis for granting service 
connection on a presumptive basis under 38 C.F.R. § 3.307 and 
3.309.  

The Board has also considered that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  

The evidence submitted by the Veteran as to the chemicals 
which may be linked to the development of scleroderma is too 
speculative.  The VA physician in August 2008 reviewed the 
available literature, including that submitted by the Veteran 
and placed in the claims folder.  He concluded that it was 
too speculative to support a definitive diagnosis.  He also 
was unable to provide a link between the biopsies in service 
and the currently diagnosed scleroderma.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. 
§ 3.102. 

The evidence does not demonstrate that either element two or 
element three has been established for service connection.  
The evidence is insufficient to either show that the Veteran 
first had symptoms of scleroderma in service, during the 
initial post service year, or that his exposure to chemicals 
in service caused him to develop scleroderma.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized 
that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the 
realm of the witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has scleroderma related to service) because he does 
not have the requisite medical expertise.  See, e.g., See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
service connection for scleroderma is not warranted.  


ORDER

Service connection for scleroderma is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


